Citation Nr: 0420824	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-07 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  

Procedural history

The veteran served on active duty from November 1961 to 
December 1969 and from March 1970 to September 1984.  Service 
in Vietnam is indicated by the evidence of record.  

In the October 2001 rating decision which forms the basis for 
this appeal, the veteran was granted service connection for 
PTSD and was assigned a 50 percent disability rating.  The 
veteran disagreed with the assigned disability rating.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in May 2002.  

The veteran presented sworn testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing in San Antonio, 
Texas in February 2003.  The transcript of that hearing is 
associated with the veteran's claims folder.

In August 2003, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial.  

Issues not on appeal

In the October 2001 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating.  The RO also denied an increased disability rating 
for hearing loss.  To the Board's knowledge, the veteran has 
not disagreed with the RO's decision as to either issue.  
Accordingly, those issues are not within the Board's 
jurisdiction and they will be addressed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Board additionally notes that in an April 2002 rating 
decision, the RO granted service connection for a left knee 
disorder and assigned a 10 percent disability rating.  During 
the February 2003 Travel Board hearing, the matter of an 
increased rating was discussed, although it was noted by the 
undersigned that the Board did not have jurisdiction over 
that issue in the absence of a notice of disagreement  
[see the hearing transcript, page 2].  To the Board's 
knowledge, the veteran has not submitted a notice of 
disagreement, and the appeal period has since expired.  
The Board cannot consider the veteran's hearing testimony as 
a notice of disagreement, since the regulations require that 
a notice of disagreement must be filed with the VA office 
from which the veteran received notice of the determination 
being appealed.  See 38 C.F.R. § 20.300 (2003).  Accordingly, 
that issue will not be addressed in this decision.  


FINDING OF FACT

The veteran's PTSD is manifested by complaints of 
irritability, social isolation, sleep disturbance and 
flashbacks.  Objective clinical findings show that the 
veteran has been able to maintain good performance in his 
employment, a good relationship with his wife and adequate 
family functioning; although he is otherwise seriously 
impaired in social functioning.  GAF scores range from 40 to 
58.


CONCLUSION OF LAW

The criteria for a higher disability rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
October 2001 rating decision, by the April 2002 SOC, and by 
the March 2004 SSOC of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  

More significantly, a letter was sent to the veteran in May 
2001 which was specifically intended to address the 
requirements of the VCAA.  Crucially, the veteran was 
informed by means of that letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter provided the evidentiary 
requirements to substantiate a service connection claim as 
well as an increased rating claim.  The letter also 
specifically enumerated the evidence already requested by the 
RO and asked that he identify any evidence showing that his 
PTSD has been treated since service, using the release forms 
provided, so that the RO could obtain the evidence.  

The RO sent another letter in July 2001 which notified the 
veteran that the RO had requested the veteran's service 
medical records, but needed information with respect to his 
PTSD stressor events.  The letter offered to arrange a 
psychiatric interview to present this information if the 
veteran so requested.  The letter also included a request for 
additional medical evidence reflecting post and pre service 
psychiatric treatment.  

In February 2004, the RO sent the veteran a letter, which 
requested that he identify "any additional information or 
evidence that you want us to try to get for you."  That 
letter also informed the veteran of the requirements for an 
increased rating, enumerated the evidence already of record 
and explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.   

The Board finds that these documents properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim, and properly indicated which portion 
of that information and evidence is to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

The Board notes that the fact that the veteran's claim was 
initially adjudicated by the RO in October 2001, prior to the 
expiration of the one-year period following the May and July 
2001 notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letters sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of [his] 
statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, in June and August 2001, 
the veteran identified service medical records and VA 
treatment records from the Audi Murphy Hospital and from the 
VA Outpatient Clinic in San Antonio, Texas.  The RO requested 
and obtained these records.  The veteran was afforded VA 
psychiatric examinations in August 2001 and in March 2004.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
February 2004, the veteran communicated via telephone to the 
RO in response to the February 2004 letter, stating that his 
only treatment was from the VA Medical Center in San Antonio 
and there were no other records to submit.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he requested a BVA video hearing in his 
May 2002 VA Form 9.  He presented personal testimony before 
the undersigned Veterans Law Judge at a Travel Board hearing 
in February 2003.  The veteran's  representative has 
submitted written argument in his behalf.

In short, the Board has considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   



Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003) [application of rating schedule].

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2003).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  However, 
with the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Schedular rating

With reference to the criteria for a 70 percent evaluation, 
listed above, the Board
has carefully considered the schedular criteria and the 
evidence of record, including the veteran's hearing testimony 
and the presentation of his accredited representative.

With respect to suicidal ideation, during an August 2001 VA 
examination, the veteran reported no suicide attempts and 
denied suicidal ideation.  In connection with VA PTSD 
assessments in September 2001, December 2001, October 2002, 
February 2003 and October 2003, the veteran either denied 
suicidal ideation or was found by the examiner to not be 
suicidal.  During a March 2004 VA examination, the veteran 
reported that he has thought of his own death but has never 
come close to harming himself.  He reported no suicidal 
ideation for the past two or three years.

Concerning obsessional rituals which interfere with routine 
activities, during the February 2003 hearing, the veteran 
reported that he would check the locks and windows in his 
residence in the evening and before he went to bed.  However, 
there is no indication or medical evidence that this action 
has the characteristics of an obsessional ritual or that such 
checking interferes with his routine activities.  
Significantly, the March 2004 VA examiner specifically found 
that no obsessive or ritualistic behavior was observed.  

The evidence also does not demonstrate speech which is 
intermittently illogical, obscure, or irrelevant.  The August 
2001 VA examiner found that the veteran's speech patterns 
were normal.  In the PTSD assessments in September 2001, 
December 2001, February 2003 and October 2003, the veteran 
was found to have normal speech.  In an October 2002 PTSD 
assessment, the veteran's speech was found to be normal in 
rate and volume and was clear and spontaneous.  The March 
2004 VA examiner found that there are no abnormal speech 
patterns.  His speech was described as spontaneous, fluent 
and not pressured.  

Spatial disorientation has not been identified.  The veteran 
was found to be oriented to time, place and person by the 
August 2001 VA examiner and was oriented times three in the 
September 2001, December 2001, October 2002, February 2003 
and October 2003 PTSD assessments. 

The March 2004 VA examiner found that the veteran was clean, 
well groomed and neatly dressed and appears to be able to 
maintain his own personal hygiene adequately.  He was 
consistently found to be neatly groomed in the PTSD 
assessments.  His hygiene was noted to be quite good in the 
August 2001 VA examination.  Accordingly, the Board finds 
that the evidence is not consistent with neglect of personal 
appearance and hygiene.  

The evidence does not demonstrate near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  With respect to panic, while 
the evidence clearly shows a fairly constant level of anxiety 
that is characterized by flashbacks, nightmares and 
hypervigilance, episodes of panic are not generally described 
in the evidence.  The veteran did describe one such episode 
in the remote past at his February 2004 hearing.  He stated 
that, just after he returned from Vietnam, at a family 
gathering, a siren went off which caused him to jump under 
the table.  However, he also stated that such an incident has 
not happened recently.  

In connection with the November 2001 PTSD assessment, the 
veteran stated that he has occasional combat flashbacks, 
nightmares, night sweats, nervousness and sleeps with knives 
under his bed for security.  During the August 2001 VA 
examination, it was noted that the veteran has persistent 
symptoms of increased arousal shown by persistent difficulty 
sleeping, persistent hypervigilance, and a prominent startle 
response, and that he demonstrate significant anxiety at 
times.  In the October 2002 PTSD assessment, the veteran was 
described as very hypervigilant.  

During the March 2004 VA examination, it was noted that the 
veteran re-experiences combat in the form of dreams that 
occur about ten to twelve times per year and generally are of 
a similar theme.  He has frequent intrusive daytime memories 
and recollections.  However, the examiner specifically found 
that no panic attacks were observed or elicited.  

The Board believes that the evidence shows that while there 
are persistent symptoms of anxiety, there is no recent 
evidence of episodes of panic, or evidence to show that panic 
is "near-continuous."  Thus, while the Board acknowledges 
that episodes of panic have occurred, the Board does not 
believe that the evidence is consistent with panic that is 
"near-continuous."   

With respect to depression, the veteran has generally been 
described as mildly depressed; the evidence does not appear 
to show that his depression affects his ability to function 
independently, appropriately and effectively.  

During the August 2001 VA examination, the veteran described 
periods of depression.  In the September 2001 PTSD 
assessment, his mood was described as mildly depressed with 
decreased range of affect.  Similarly, in December 2001, 
October 2002 and October 2003, the veteran was found to be 
mildly depressed with decreased range of affect.  

In the March 2004 VA examination, it was noted that the 
veteran has depressive symptoms which occur suddenly.  
Depressive periods sometimes last all day and occasionally 
last a couple days, but have never been more pervasive than 
that.  However, that report appears to show that, instead of 
affecting his ability to function independently, 
appropriately and effectively, the veteran is able to deal 
with his symptoms and continue his activities.  The veteran 
stated that he tends to distract himself and tries to keep 
busy in order to feel better and does not allow himself to 
remain depressed for prolonged periods of time.  Again, his 
mood was found to be mildly depressed with a very constricted 
affect.  

While the evidence clearly shows symptoms of irritability and 
indeed some impairment in the veteran's occupational function 
as a result of such symptoms, there is no evidence of 
significantly impaired impulse control, such as unprovoked 
irritability with periods of violence).  During the August 
2001 VA examination, the veteran described irritability with 
frequent outbursts of anger.  However, in response to his 
feelings of anger, he stated that he has learned through the 
years how to control his anger and not express it.  Indeed, 
he stated that he had no history of assaultiveness and he 
described no impulse control difficulties. 

During the December 2001 PTSD assessment, the veteran 
complained that irritability was a problem.  In October 2002, 
he stated that his spouse has noticed increased irritation.  
He described an incident at work, also described at his 
February 2003 hearing, where he became very verbal with a 
supervisor and wanted to choke him.  However, in response to 
these feelings, he decided to clock out early and leave to 
prevent physically hurting the supervisor.  In fact, he did 
not threaten his supervisor or attempt to place his hands on 
him, although he had the desire to do so.  The examiner noted 
that the veteran is being able to think about the possible 
consequences of his actions and this prevented him from 
acting on his feelings.  

During the March 2004 VA examination, the veteran complained 
that he has chronic problems with irritability and anger 
outbursts.  When angry he may say hurtful things to his wife, 
but tends to leave the house until he can calm down.  He 
stated that he has had fleeting homicidal ideation on the job 
when angry, but has consistently moved himself from the 
situation and not acted on those thoughts.  He has never been 
physically aggressive with anyone.  He has never struck 
anyone, although he has broken things when angry.  He had no 
current homicidal ideation and has never acted on such 
thoughts.  The examiner found that temper control problems 
occur in the course of home and work and cause him to have to 
leave the situation in order to calm down.  

The examples cited in the evidence above consistently show 
that the veteran, when angered, does not respond with 
violence, but instead tends to respond in ways which minimize 
conflict.  While the evidence clearly shows that the 
veteran's PTSD has resulted in increased irritability and 
anger, the evidence also shows that he is able to deal 
appropriately with and control these impulses without 
violence.

The evidence discussed with respect to impulse control 
applies equally to difficulty in adapting to stressful 
circumstances (including work or a worklike setting).  The 
veteran has evidently been employed as a truck driver with 
the United States Postal Service since he left the military, 
a period of almost twenty years [see the hearing transcript, 
pages 3-4].  As stated above, although the evidence shows 
that the veteran experiences stresses in the workplace which 
are exacerbated by his PTSD symptoms, he has shown the 
ability to adapt to such stresses in a generally appropriate 
manner.  Indeed, the August 2001 VA examiner found that he 
has been able to function well occupationally.  He was 
reportedly doing okay in his job because he has been able to 
carve out a kind of position that allows him to be 
comfortable in spite of PTSD symptoms.  

The veteran's representative has pointed in the July 2004 
informal hearing to the fact that the veteran's job as a 
driver with the Post Office is uniquely suited to his PTSD 
symptoms and that he could not function well in any other 
position.  This contention is in part supported by the March 
2004 examiner's finding that the veteran appears to be 
performing well in his full time job primarily because he has 
an isolative job description that does not require much 
social interaction.  However, the veteran has not held any 
other position since service, and there is no evidence that 
he has in fact tried and failed at other types of employment.  
The evidence of record shows that although he has indeed 
experienced stressful situations in the workplace the veteran 
has adapted reasonably well to his present work environment.  
He works full time and rarely misses work except for medical 
appointments.  He has missed one to two days over the past 
year, and he is performing at a satisfactory level.  The 
examiner noted that the veteran's current situation is in 
fact improved because of his independent work and decreased 
interpersonal interaction.  

For the reasons discussed above, the Board finds that the 
evidence is not consistent with a difficulty in adapting to 
stressful circumstances, including work or a worklike 
setting, but in fact shows that the veteran has been able to 
produce satisfactory performance despite his PTSD symptoms.

With respect to an inability to establish and maintain 
effective relationships, the Board finds that while social 
impairment appears to account for the veteran's most 
significant symptomatology, and while the evidence certainly 
shows that he has difficulties in establishing and 
maintaining relationships, the evidence does not show that he 
has an inability to do so.  

The Board concedes that the veteran is significantly socially 
impaired outside of his immediate family.  The March 2004 VA 
examiner noted that the veteran has a longstanding feeling of 
detachment and estrangement from others and consequently has 
almost no friends except for a single veteran who lives out 
of town.  He rarely socializes with anyone outside his 
immediate family.  He has few social or interpersonal 
relationships.  Similarly, the August 2001 VA examiner noted 
that the veteran prefers to be alone and not a part of a 
group.  He has few social relationships and has significant 
impairment in his social functioning.  The veteran complained 
that he is quite unable to get close to people.  However, 
both examiners also noted what appears to be a higher level 
of functioning within the family unit.  The March 2004 VA 
examiner noted that the veteran had been married for thirty-
five years and in recent years, his relationship with his 
wife has been good.  He also noted that the veteran is on 
good terms with all three of his children.  He attends church 
with his wife, although he is not involved in church social 
functions.  He plays golf occasionally; although less 
recently, but this is due to physical limitations.  He helps 
out at home with cooking and cleaning and he and his wife 
jointly mange the family finances.  

The August 2001 VA examination report shows that the veteran 
feels that his marriage is generally good, but that his wife 
is primarily responsible for his marriage being as good as it 
is.  The examiner found that the veteran has been supported 
greatly by his wife.  This sentiment is also echoed in the 
November 2001 PTSD assessment, where the veteran stated that 
if it were not for his wife's understanding, he would have 
been divorced long ago.  However, while the examiner 
indicated that the veteran did not participate in activities 
with his extended family and has great trouble getting close 
emotionally, his family role functioning was found to be 
adequate.  

While the evidence arguably shows that the veteran is 
generally unable to establish and maintain effective 
relationships outside his family, the Board finds that the 
rating criteria are not so constrained, but contemplate a 
level of impairment in which there is an inability to 
establish and maintain effective relationship, without 
qualification as to the type of relationship, whether family 
or social.  With particular focus on the veteran's family 
relationships, the Board finds that an overall inability to 
establish and maintain effective relationships is not shown.  

There is no doubt that the veteran has a number of PTSD 
symptoms, such as anxiety, depression irritability and social 
isolation, all of which exist to some degree but none of 
which, together, cause the Board to believe that there are 
"deficiencies in most areas".   To his credit, the veteran 
is able to successfully cope with may of the problems caused 
by his service-connected PTSD.  While not discounting these 
manifestations of PTSD, it is the severity of such symptoms 
and not their existence that the Board must consider in 
determining whether a 70 percent rating is appropriate.  
While it is conceded that the symptoms reported in the 
evidence are consistent with the schedular requirements for 
the 50 percent level, the Board does not believe that the 
evidence is consistent with those enumerated for a 70 percent 
rating.  

In short, for reasons which have been expressed in detail 
above the Board finds that the overall disability picture due 
to the veteran's PTSD does not show the level of 
symptomatology contemplated for the 70 percent level.  In so 
finding, the Board notes that its inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  However, the Board has identified no symptomatology 
or other aspect of the veteran's service-connected PTSD which 
would enable it to conclude that the criteria for a 70 
percent rating were approximated, and the veteran and his 
representative have pointed to no such pathology.  

The Board acknowledges that the August 2001 VA examiner 
stated that the veteran had frequent "severe" psychiatric 
symptoms.  The Board notes that use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2003).  
In light of the clinical findings provided in other, and 
later, evaluations of the veteran, the August 2001 examiner's 
description of frequent "severe" symptoms is not as 
persuasive to the Board as the other clinical findings of 
record.  

The Board has also considered the veteran's GAF scores, which 
have ranged from a low of 40 to a high of 58.  

The Board initially notes that the single GAF score of 40, 
assigned in the November 2001 PTSD assessment, does not 
appear to match the objective findings made by the examiner.  
Significantly, a GAF score of 40 is reflective of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  As 
discussed above, the overall evidence does not show such 
symptomatology.  Moreover, the examiner who assigned this 
score specifically found that the veteran had mild to 
moderate impairment in social, occupational and other 
important areas of functioning.  The finding of mild to 
moderate impairment appears to be consistent with the general 
trend of the GAF scores assigned by other examiners.  In 
short, the one GAF score of 40 is not representative of the 
overall disability picture presented, or even of the 
remainder of the report of that particular evaluation of the 
veteran.   

A GAF score of 50 was assigned by the August 2001 and March 
2004 VA examiners, and by the October 2002 PTSD assessment.  
Such a score is reflective of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job), which as indicated 
above are not shown here.  A GAF score of 58 was assigned in 
the September 2001 PTSD assessment, and a GAF score of 51 was 
assigned the February 2003 assessment.  Such scores are 
reflective of more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
This appears to be congruent with the veteran's disability 
picture due to his service-connected PTSD. 

Thus, while one of the GAF scores appears to fall below the 
general trend, the Board finds that it is not supported by 
the findings of the examiner who assigned it, and is thus not 
considered persuasive.  Overall, the general trend of the GAF 
scores shows moderate to serious impairment in social and 
occupational functioning and is consistent with the objective 
findings noted above.  The Board finds that these GAF scores 
support the Board's finding that a 50 percent rating is most 
closely approximated by the veteran's reported 
symptomatology.

The Board has also considered whether a 100 percent rating is 
appropriate.  However, for many of the reasons already 
discussed, the evidence does not support a conclusion that 
the veteran has symptoms of total occupational and social 
impairment which would warrant the assignment of a 100 
percent disability rating.  With reference to the criteria 
listed above, the evidence does not show such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

In determining that a 100 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
and on the medical evidence of record.  As to the former, the 
veteran himself does not appear to endorse symptoms of the 
overall severity required for a 100 percent rating.  

For the reasons stated, the Board finds that a preponderance 
of the evidence is against a showing that the veteran's PTSD 
warrants an increased rating, but finds that the current 50 
percent rating most closely approximates the level of 
symptomatology reported.  

Fenderson considerations 

As discussed above, Fenderson allows for the assignment of 
staged ratings in cases, such as this one, in which an 
initial assignment of a disability rating has been appealed.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably over the period on appeal.  
As noted above, the March 2004 VA examiner stated that, 
overall, the veteran's functional status remains very similar 
to the last examination [August 2001].  There appears to have 
been none of the overall symptomatology which would allow for 
the assignment of a 70 percent or higher disability rating at 
any time during the period of time here under consideration.  
Based on the record, the Board finds that a 50 percent 
disability rating was properly assigned for the entire 
period.   



Extraschedular rating

In the SSOC dated March 2004, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected PTSD.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2003).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board concedes that the veteran's PTSD has resulted in 
occupational impairment.  This has been discussed at length 
in arriving at a schedular rating.  However, occupational 
impairment is contemplated in the rating currently assigned 
the veteran's PTSD.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  The veteran has not indicated, 
nor has he presented evidence to support the premise, that 
his service connected PTSD results in marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  The veteran is currently employed on a full-time 
basis and is performing satisfactorily.  There is no evidence 
of any hospitalization for PTSD.  There is no evidence of an 
extraordinary clinical picture.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected PTSD does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003).  
Accordingly, an extraschedular evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected PTSD.  The benefit sought on 
appeal is accordingly denied.


ORDER

The claim of entitlement to an increased evaluation for PTSD 
is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

